The plaintiff sued upon a bond, executed to his testator by the defendants, for the payment of $1,103.50, "in specie or its equivalent."
The defendants moved to non-suit the plaintiff, on the ground that the action should have been covenant. His Honor refused to non-suit. Verdict and judgment for the plaintiff, and appeal by the defendants.
There can be no doubt that Debt is the proper action upon the bond declared on, if the plaintiff seeks to recover only the amount mentioned in the bond, to wit, $1,103.50. If he had sought to recover that, and a further sum as the equivalent of specie in currency, because of its depreciation, whether Covenant would not have been the proper action, is not necessary to decide; as it appears that the sum recovered was the nominal amount of the bond.
Let judgment be entered here for the nominal amount of the bond, with interest.
PER CURIAM.                                    There is no error.